JAGGAKD, J.
(dissenting).
I dissent. The doctrine laid down in Sheehan v. Flynn, 59 Minn. 436, 61 N. W. 462, 26 L. R. A. 632, and in other cases following it, is subject to persistent, and in large measure just, criticism. It is based primarily upon the proposition that one man’s necessities may be the measure of another man’s legal right. It has, however, been enforced so long and so often as to become a rule of property. It would therefore be unfair and unjust to refuse to apply it to cases to which it is of reasonable necessity applicable. There is, however, no reason for extending it beyond its strict logical sequences. State v. Board of Co. Commrs. of Isanti County, infra, page 89. It does not seem to me, however, that it necessarily results in the conclusions reached in this case by the majority opinion. Here a certain amount of surface water was naturally drained from the defendant’s premises southerly into a ravine on his premises, which began seventy feet from the southern end of them and flowed thus through that ravine, past plaintiff’s land, into the river. The plaintiff had built a bridge, by making a fill on her own premises across that ravine, and had put in a pipe in that bridge through which a limited amount of water could flow. She had *86a legal right to build that bridge. So far as anything appears in this record, she was under no necessity to provide means for the escape of the waters it might accumulate. The pipe she put under the bridge was apparently designed to protect her own structure and premises. Correspondingly the defendant, as he had a right to do, constructed a road on his own land, the result of which was that some surface water, which would naturally have flowed north on his own land, as a matter of fact flowed south on his own land. To discharge this surface water on defendant’s own land into the ravine on his own land, he dug a ditch on his own land. This I think he had a right to do. His operations were exclusively on his own premises, as a result of which surface water flowed down a clearly marked and natural drain beginning on his own land and naturally carrying away surface water from parts of his own land. In law what he did was the same as if he had drained surface water into a natural watercourse flowing through his premises. He merely increased the natural flow of surface water through a natural watercourse. For it is well settled in this state that such a ravine running into a river in a broken or bluffy country is a natural watercourse. McClure v. City of Red Wing, 28 Minn. 180, 9 N. W. 767; Gibbs v. Williams, 25 Kan. 214, 37 Am. 241. No injury in consequence accrued to the plaintiff although damage may have resulted.
The common law did not require defendant to adopt the most feasible method of draining his land as this or any other court may define that method. Even within the law of Sheehan v. Flynn, he had a legal right to do as he did. Judge Mitchell’s concurring opinion in that case has been the basis of subsequent opinions following its conclusions. In it Judge Mitchell said: “For instance, suppose, in this ease there had been a natural ravine leading from the depression on defendant’s land through to the lake on plaintiff’s land, which furnished an outlet for part of this water. There would have been no doubt under the authorities of the right of defendant to aid.and facilitate this natural system of drainage by deepening the outlet so as to carry off all the surface water, although the effect would be to cast upon plaintiff’s land water which otherwise would not have gone there.” The effect, although not necessarily the reasoning of Werner v. Popp, 94 Minn. 118, 102 N. W. 366, is clearly consistent with this view.